Title: Thomas Eston Randolph’s Memorandum on Wheat Delivered to Thomas Jefferson, [April 1818?]
From: Randolph, Thomas Eston
To: 


          
             
              April 1818
          
             Memo: for Thos Jefferson Esqre
          
            
              
              bushs ℔s
            
            
              Whole Amount of Wheat deliver’d   
              1894.12
            
          
          
            
              Bars ℔
              
            
            
              355.31
              Flour equal thereto
            
            
              710
              bushs
              Bran
            
            
                   177
              
              S. stuff
            
          
          
            
              
              
              
              
              
              
              
              
              
              
              
              bars ℔s
            
            
              Flour deliver’d on account of wheat crops
              349.63 vizt
            
            
              1817
              
              
               Family bar:
               
              shipp’d bar:
               
              Carrier
              
            
            
              Septr
              27
              th 
              1.
              
              
               
              
              
              
            
            
              Octr
              1
              
              .
              100
              
              
              
              
              
            
            
              
              23
              
              7.
              
              
              
              
              
              
            
            
              Novr
              3
              
              
              
              
              
              50.
              
              
              Wm Johnson
            
            
              
              18
              
              
               36
              
              
              96.
              
              
               ditto
            
            
              Decr
              3
              
              
              
              
              
              30.
               
              
               ditto
            
            
              
              22
              
              
               98
              
              
              
              
              
            
            
              
              25
              
              
               25
              
              
              
              
              
            
            
              1818
              
              
              
              
              
              
              
              
            
            
              Jany
              19
              
              
              
              
              50.
              
              
               ditto
            
            
              Feby
              5
              
               
               
              
              
              107.
               
              
               ditto
            
            
              
              
              
              16.
              63
              
              
              333 
              
              
              
            
            
              
              
              
              
              
              
              16.
              63
              
              
            
            
              
              
              
              
              
              
               349.
              63
              
              
              bars ℔s
            
            
              
              
              
              
              
              
              5.
              164
               due to you 
              349.63
            
            
              
              
              
              Rent Flour
              
              
            
            
              1817
              
              
              
              
              
              
              
              
            
            
              Octr
              18
              
              
              
              
              43 
              
              by T. E. Randolph’s boat
            
            
              
              24
              
              
              
              
              7 
              
                Saml Howell
            
            
              1818
              
              
              
              
              
              
              
              
            
            
              Jany
              29
              
              
              
              
              50 
              
                T. E. Randolph
            
            
              
              
              
              
              
              
              100 
              
              
              
            
            
              
              
              
              
              
              
              100 
              
              due, 50 thereof 31 Ulto, other 50—the 30th June next
            
            
              
              
              
              
              
              
              200 
              
              
            
          
         